Case 6:20-cv-01406-PGB-DCI Document 21 Filed 10/14/20 Page 1 of 9 PageID 232




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


SOLIMAR ECHEVARRIA and
LINNETTE M. CONDE REYES,

                    Plaintiffs,

v.                                                    Case No: 6:20-cv-1406-Orl-40DCI

NAVIENT SOLUTIONS, LLC and
INSTITUTE OF TECHNICAL ARTS,
LLC,

                    Defendants.
                                        /

                                        ORDER

      This cause is before the Court on Defendant Navient Solutions, LLC’s (“Navient

Solutions”) Motion to Dismiss (Doc. 7 (the “Motion”)). Plaintiff filed a Response (Doc.

10), and Navient Solutions filed a Reply (Doc. 13). Upon consideration, Navient Solution’s

Motion is due to be granted.

I.    BACKGROUND

      On October 27, 2014, Plaintiff Solimar Echevarria obtained loans under the William

D. Ford Federal Direct Loan Program (“Direct Loan”) to fund her education at Defendant

Institute of Technical Arts, LLC (“ITA”). (See Doc. 7, pp. 1–2). The Direct Loan program

is a federal student loan program that allows eligible students and parents to borrow

directly from the from the U.S. Department of Education (“DOE”) at participating schools.

(Id. at p. 2). Ms. Echevarria received a subsidized loan of $3,500 and an unsubsidized

loan of $2,000. (Doc. 1-1, p. 6). Plaintiff Linnette M. Conde Reyes also received a $4,958
Case 6:20-cv-01406-PGB-DCI Document 21 Filed 10/14/20 Page 2 of 9 PageID 233




loan from the Direct Loan program to assist Ms. Echevarria in funding her education at

ITA. (Id.). Navient Solutions services Ms. Echevarria’s and Ms. Reyes’ loans. (Id.).

       Ms. Echevarria attended ITA from October 22, 2014 to July 15, 2015. (Id.). In June

2015, the U.S. Inspector General and the DOE conducted a raid of ITA. (Id. at p. 7).

       Shortly after the raid, on or around July 30, 2015, Ms. Echevarria took a medical

leave of absence from ITA. (Id.). During Ms. Echevarria’s medical leave, ITA notified

students via letter of ITA’s permanent closure. (Id. at pp. 7–8). On September 22, 2015,

Ms. Echevarria and Ms. Reyes submitted Loan Discharge Applications to Navient

Solutions. (Id. at p. 8).

       On October 27, 2017, Navient Solutions sent Ms. Echevarria and Ms. Reyes a

letter denying their Loan Discharge Applications (“Denial Letter”). (Doc. 1-1, p. 9; Doc.

7, p. 2). On June 5, 2020, Ms. Echevarria and Ms. Reyes filed the instant lawsuit against

Navient Solutions for breach of contract, claiming that the Denial Letter breached certain

discharge provisions contained in their promissory notes. (Doc. 7, p. 3). On August 14,

2020, Navient Solutions filed the instant Motion (Doc. 7), and Plaintiffs responded (Doc.

10).

II.    STANDARD OF REVIEW

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(1). Thus, to survive a motion to dismiss

made pursuant to Rule 12(b)(6), the complaint “must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A claim is plausible on its face when the plaintiff “pleads factual content that allows the




                                               2
Case 6:20-cv-01406-PGB-DCI Document 21 Filed 10/14/20 Page 3 of 9 PageID 234




court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. To assess the sufficiency of factual content and the plausibility of a claim,

courts draw on their “judicial experience and common sense” in considering: (1) the

exhibits attached to the complaint; (2) matters that are subject to judicial notice; and

(3) documents that are undisputed and central to a plaintiff’s claim. See id.; Parham v.

Seattle Serv. Bureau, Inc., 224 F. Supp. 3d 1268, 1271 (M.D. Fla. 2016).

       Though a complaint need not contain detailed factual allegations, mere legal

conclusions or recitation of the elements of a claim are not enough. Twombly, 550 U.S.

at 555. Moreover, courts are “not bound to accept as true a legal conclusion couched as

a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). “While legal

conclusions can provide the framework of a complaint, they must be supported by factual

allegations.” Iqbal, 556 U.S. at 679. Courts must also view the complaint in the light most

favorable to the plaintiff and must resolve any doubts as to the sufficiency of the complaint

in the plaintiff’s favor. Hunnings v. Texaco, Inc., 29 F.3d 1480, 1483 (11th Cir. 1994) (per

curiam).

       In sum, courts must (1) ignore conclusory allegations, bald legal assertions, and

formulaic recitations of the elements of a claim; (2) accept well-pled factual allegations as

true; and (3) view well-pled allegations in the light most favorable to the plaintiff. Iqbal,

556 U.S. at 679.

III.   DISCUSSION

       “To state a claim for breach of contract, a plaintiff must allege: ‘(1) the existence of

a contract; (2) a material breach of that contract; and (3) damages resulting from the

breach.’” Mauricio Martinez, DMD, P.A. v. Allied Ins. Co. of Am., No. 2:20-cv-00401, 2020




                                              3
Case 6:20-cv-01406-PGB-DCI Document 21 Filed 10/14/20 Page 4 of 9 PageID 235




WL 5240218, at *2 (M.D. Fla. Sept. 2, 2020) (quoting Vega v. T-Mobile USA, Inc., 564

F.3d 1256, 1272 (11th Cir. 2009)). For a valid contract to exist, the defendant must be a

party to the contract. See Solnes v. Wallis & Wallis, P.A., No. 13-61225-CIV, 2013 WL

3771341, at *4 (S.D. Fla. July 18, 2013) (citing Biscayne Inv. Grp., Ltd. v. Guarantee

Management Servs., Inc., 903 So. 2d 251, 255 (Fla. 3d DCA 2005); Morgan Stanley DW,

Inc. v. Halliday, 873 So. 2d 400, 403 (Fla. 4th DCA 2004)) (“As a general rule, non-parties

to a contract . . . can neither sue nor be sued for breach of a contract to which they were

not parties.”); Norfolk S. Ry. Co. v. Groves, 586 F.3d 1273, 1281–82 (11th Cir. 2009)

(citing Miles v. Naval Aviation Museum Found., Inc., 289 F.3d 715, 720 (11th Cir. 2002);

E.E.O.C. v. Waffle House, Inc., 534 U.S. 279, 294 (2002)) (“Furthermore, it is a tenant of

contract law that ‘a third-party cannot be bound by a contract to which it was not a

party.’”).1

        Here, the Complaint alleges that Navient Solutions and Plaintiffs have a valid

contract. But Navient Solutions argues that such a contract does not in fact exist. (Doc.

7, pp. 4–6). Navient Solutions asserts that the DOE was Plaintiffs’ lender, and therefore

Plaintiffs cannot allege a breach of contract against Navient Solutions. (Id.). Plaintiffs

argue that privity of contract exists because Navient Solutions is the DOE’s agent. (Doc.

10, pp. 2–3, 5–7). Navient Solutions asserts that Plaintiffs did not plead sufficient facts

that show Navient Solutions assumed the contract. (Doc. 13).




1   The Higher Education Act, which created and governs the Direct Loan program, does
    not preempt state law breach of contract claims. See Lawson-ross v. Great Lakes
    Higher Edu. Corp., 955 F.3d 908, 911–13, 920–24 (11th Cir. 2020); Daniel v. Navient
    Sols., LLC, 328 F. Supp. 3d 1319, 1323–24 (M.D. Fla. 2018). Thus, Florida law applies
    here.



                                            4
Case 6:20-cv-01406-PGB-DCI Document 21 Filed 10/14/20 Page 5 of 9 PageID 236




       First, Plaintiffs allege that they “entered into a contract with [Navient Solutions] for

Federal student loans.” (Doc. 1-1, p. 9). However, other portions of the Complaint—

including various related exhibits—contradict this statement.2 For example, the Complaint

states that Navient Solutions “makes student loans backed by” the DOE. (Id. at p. 5)

(emphasis added). Likewise, the Complaint states that Plaintiffs “applied for and received

. . . [loans] from the [DOE],” and Exhibits B and D identify the DOE as the loan provider.

(Id. at pp. 6, 13, 27). Furthermore, Exhibit C explicitly states that “Direct Loans are made

by the [DOE].” (Id. at p. 20). The Denial Letter also notifies Plaintiffs that the DOE owns

their loans:

               You recently requested closed school discharge for your
               loans. Unfortunately, we can’t approve your request . . . Your
               federal student loans referenced in this letter are owned by
               the U.S. Department of Education. The terms of the federal
               student loan programs are not determined by Navient, they
               are established by federal law, in particular by the Higher
               Education Act of 1965, as amended, and U.S. Department of
               Education regulations. Among other things, the law and
               regulations set borrowing limits, interest rates, eligibility for
               subsidies, repayment plans, capitalization of interest, and
               loan forgiveness.3


2   “[W]here the plaintiff refers to certain documents in the complaint and those
    documents are central to the plaintiff’s claim, then the Court may consider the
    documents part of the pleadings for purposes of a Rule 12(b)(6) dismissal.” Brooks v.
    Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997).
3   Plaintiffs’ Response points to three sentences in the Denial Letter as support for their
    argument that Navient Solutions is the DOE’s agent: (1) “we can’t approve your
    request”; (2) “[y]our request may be forwarded to the [DOE] . . . for additional review”;
    and (3) “[a]s your loan servicer, Navient is required to administer your loans on behalf
    of the [DOE] in accordance with the law.” (Doc. 1-1, pp. 59–60; Doc. 10, p. 6).
    However, as explained infra, the fact that Navient Solutions has an agreement with
    the DOE and performs some functions for the DOE does not automatically make
    Navient Solutions the DOE’s agent or a party to or an assignee of the federal student
    loan contracts. While the Complaint and its accompanying exhibits should be read
    broadly in the light most favorable to Plaintiffs, the Court cannot rely solely on three
    sentences in one exhibit for the proposition that Navient Solutions is contractually



                                              5
Case 6:20-cv-01406-PGB-DCI Document 21 Filed 10/14/20 Page 6 of 9 PageID 237




(Id. at p. 59, 60) (emphasis added). These allegations recognize that the DOE—not

Navient Solutions—provides the capital. In other words, these statements show that

Navient Solutions is not Plaintiffs’ lender, but rather is a facilitator of the Direct Loan

program for the DOE. Notably, the Complaint and all of the related exhibits pertain to

Plaintiffs’ federal loan agreements with the DOE; Plaintiffs do not allege the existence of

an independent contract with Navient Solutions. In light of the Complaint’s allegations and

the plain language of the accompanying exhibits, it is clear that Plaintiffs’ contention that

they have a contract with Navient Solutions is erroneous.

       Second, the Court realizes that the Complaint repeatedly refers to Navient

Solutions as Plaintiffs’ servicer. (Id. at p. 6). But Plaintiffs never allege that Navient

Solutions is the DOE’s “agent.” Plaintiffs also never allege that Navient Solutions is the

“assignee” of or a “party” to the federal loan contracts. The Court cannot conclude that a

“servicer” is necessarily an “agent” or an “assignee” or a “party” without more factual

allegations. See also First Auto. Serv. Corp. N.M. v. First Colonial Ins., No. 3:07-cv-682,

2008 WL 816973, at *5 (M.D. Fla. Mar. 25, 2008) (stating that Florida law requires clear

assignment of contractual obligations to impose liability on a disclosed principal’s agent).

       Finally, Plaintiffs confuse their federal student loan contracts with the DOE and the

DOE’s servicing contract with Navient Solutions. In Exhibit C, the DOE states: “We

contract with servicers to service, answer questions about, and process payments on

Direct Loans.” (Id. at p. 20). The Denial Letter explains the relationship between Plaintiffs,




   bound to Plaintiffs, particularly when the Complaint itself does not allege that Navient
   Solutions is an agent, assignee, or party.




                                              6
Case 6:20-cv-01406-PGB-DCI Document 21 Filed 10/14/20 Page 7 of 9 PageID 238




Navient Solutions, and the DOE: “As your loan servicer, Navient is required to administer

your loans on behalf of the [DOE] in accordance with the law.” (Id. at p. 60). These exhibits

demonstrate that the DOE has a separate contract with Navient Solutions for the

facilitation of federal student loans, but the fact that the DOE and Navient Solutions are

contractually bound does not mean that Navient Solutions is automatically a party to or

an assignee of the contract between the DOE and Plaintiffs.

       Plaintiffs cite two non-binding cases in support of its contention that a borrower

can state a breach of contract claim against a loan servicer if all or portions of the contract

have been assigned to the loan servicer. Both cases state: “All of these cases make it

clear that a servicer is not automatically in privity with a borrower where the servicer was

not also the original lender. Privity will depend on the nature of the relationship between

the servicer and the borrower and whether there has been a valid assignment of

contractual duties to the servicer.” Mazzei v. Money Store, 308 F.R.D. 92, 110 (S.D.N.Y.

2015); see Thomas v. Ocwen Loan Servicing, No. 2:19cv170, 2020 U.S. Dist. LEXIS

95337, at *8–10 (E.D. Va. Mar. 9, 2020). These cases do not help Plaintiffs because

Plaintiffs never alleged that Navient Solutions is the DOE’s agent or that there has been

a valid assignment to Navient Solutions. In fact, these cases support the Court’s position

that it cannot automatically assume that Navient Solutions is in privity of contract with

Plaintiffs. As stated supra, the bare allegations that Navient Solutions is Plaintiffs’

“servicer” and that Navient Solutions facilitated Plaintiffs’ federal loans for the DOE is

insufficient to allege a principal-agent relationship between the DOE and Navient

Solutions or a valid assignment of contractual duties to Navient Solutions.




                                              7
Case 6:20-cv-01406-PGB-DCI Document 21 Filed 10/14/20 Page 8 of 9 PageID 239




         Notably, under Florida law, “[i]t is generally recognized that an agent acting within

the course and scope of its agency relationship with a disclosed principal is not liable for

the debts or obligations of the principal arising from contracts which the agent may

negotiate or execute on behalf of such disclosed principal.” First Auto. Serv. Corp. N.M.,

2008 WL 816973, at *5 (quoting Sussman v. First. Fin. Title Co. of Fla., 793 So. 2d 1066,

1068 (Fla. 4th DCA 2001)); see Richard Bertram, Inc. v. Sterling Bank & Tr., 820 So. 2d

963, 965 (Fla. 4th DCA 2002) (citation omitted) (“In the absence of other facts, the

inference is that the parties have agreed that the principal is, and the agent is not, a

party.”). Here, Plaintiffs do not allege that the DOE was an undisclosed principal, and the

Complaint makes several assertions that show Plaintiffs understood that the DOE was

their lender. (See Doc. 1-1). Therefore, even if the DOE and Navient Solutions have an

agent-principal relationship, Florida law bars Plaintiffs’ breach of contract claim against

Navient Solutions unless they allege enough facts that Navient Solutions assumed

liability.

         Thus, even reading the Complaint and the accompanying exhibits as broadly as

possible, Plaintiffs fail to state a claim for relief for breach of contract. See Iqbal, 556 U.S.

at 678.

IV.      CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.     Defendant Navient Solutions, LLC’s Motion to Dismiss (Doc. 7) is

                GRANTED;

         2.     The Complaint is DISMISSED WITHOUT PREJUDICE; and




                                               8
Case 6:20-cv-01406-PGB-DCI Document 21 Filed 10/14/20 Page 9 of 9 PageID 240




      3.     On or before October 28, 2020, Plaintiffs may file an Amended Complaint

             consistent with the directives of this Order, if they believe they can do so in

             accordance with Rule 11; and

      4.     Failure to timely file an Amended Complaint in accordance with the

             requirements of this Order will result in closure of this action without further

             notice.

      DONE AND ORDERED in Orlando, Florida on October 14, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             9
